Citation Nr: 0017393	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965, and from November 1971 to November 1978.  

This matter arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of essential hypertension.  


CONCLUSION OF LAW

The veteran's claim for service connection for hypertension 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  Where a veteran has served for 90 days or more 
during a period of war or following peacetime service on or 
after January 1, 1947, and cardiovascular disease, including 
hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

The threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  The veteran has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995). A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. at 506.  Alternatively, a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran contends that he incurred hypertension in 
service, and that he currently has that disease.  His service 
medical records dated between November 1971 and March 1978 
include the veteran's entrance examination which includes a 
recorded blood pressure reading of 148/90.  Readings obtained 
during the veteran's service include the following: 148/100, 
128/80, 134/84, and 142/90 in August 1973.  At that time, the 
veteran was diagnosed as having "labile hypertension," not 
considered disabling.  Other service medical records dated 
between 1974 and 1975 include blood pressure readings such as 
150/108, 144/88, 133/88, 124/82, 148/90, 140/90, 144/90, and 
138/82.  However, there was no diagnosis of hypertension.  
The report of the service separation examination dated in 
March 1978 includes a blood pressure reading of 130/78 and 
does not include a diagnosis of hypertension, labile or 
otherwise.  The veteran's initial application for VA benefits 
dated in December 1979 does not include a claim for 
hypertension.  

Post-service clinical treatment records dating from June 1992 
through January 1999 have been reviewed.  In July 1992, the 
veteran's blood pressure was reported to be 130/98.  In 
September 1998, the reported readings were 172/82 and 180/90.  
In December 1998, the veteran's blood pressure was 179/89 and 
in January 1999, it was 176/97.  However, the treatment 
records, which deal primarily with the veteran's obesity and 
diabetes, do not contain any diagnosis of hypertension.  
Notably, at the time of the September 1998 VA fee basis 
examination, in which the veteran was found to have a sitting 
blood pressure reading of 172/82, and a standing blood 
pressure reading of 180/90, the examiner offered that there 
was no evidence of cardiac disease or vascular disease.  

In April 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  His in-service history 
of elevated blood pressure readings was noted, as was his 
1973 diagnosis of "labile hypertension."  The veteran's 
post-service history of intermittently elevated blood 
pressure readings, as noted above, was also discussed.  The 
veteran testified that he could not recall exactly when he 
was first advised that he had hypertension, but indicated 
that it was likely at a time when he was seeking reenlistment 
or extension of his active duty.  However, he later indicated 
that the August 1973 examination containing the diagnosis of 
labile hypertension was the first time he became aware of the 
problem.  He indicated that following service, he sought 
treatment from the VA, and was sometimes advised that his 
blood pressure readings were high and that he was sometimes 
told that his blood pressure was normal. 

According to the veteran, the only time he had been advised 
that he had hypertension was when he underwent the in-service 
physical examination in 1973.  However, he had not received 
treatment for hypertension then or afterwards.  The veteran 
stated that he received treatment at the Charleston, South 
Carolina, VA Medical Center (VAMC) from the time of his 
discharge until approximately October 1981, and his blood 
pressure had fluctuated from elevated to normal levels during 
that period as it apparently did in service.  However, he was 
unaware that he had ever been diagnosed with hypertension at 
that time.  

As previously discussed, the hypertension referred to in 
August 1973 was characterized as labile, with no evidence of 
hypertension at the time of his separation examination in 
March 1978.  Hypertension is defined as persistently high 
arterial blood pressure.  Various criteria for its threshold 
have been suggested, ranging from 140 mm. Hg systolic and 90 
mm Hg diastolic to as high as 200 mm. Hg systolic and 110 mm. 
Hg diastolic.  Hypertension may have no known cause 
(essential or idiopathic hypertension) or can be associated 
with other primary diseases (secondary hypertension).  Labile 
hypertension is defined as borderline hypertension, which is 
defined as a condition in which the arterial blood pressure 
is sometimes within the normotensive range and sometimes 
within the hypertensive range.  Dorland's Illustrated Medical 
Dictionary 799 (27th ed. 1988).  As defined, hypertension, 
which is persistent high blood pressure, and labile 
hypertension, which is sometimes high blood pressure, are not 
the same thing.  There is no evidence from a competent 
medical authority that the veteran has a current diagnosis of 
hypertension.

Based on the foregoing, the Board concludes that the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for hypertension.  The Board acknowledges 
that the veteran was shown to have blood pressure readings 
that fluctuated while in service, and that this pattern 
appears to have continued to the present time.  The Board 
further recognizes that he was diagnosed with "labile 
hypertension" in the report of an August 1973 service 
medical examination.  However, the report of his separation 
examination of March 1978 failed to contain any such 
diagnosis.  Further, the Board notes that while the veteran 
has been shown to have fluctuating blood pressure readings 
following service, he has not been diagnosed with any form of 
hypertension following service.  In fact, the examiner who 
conducted the September 1998 rating examination concluded 
that there was no evidence of cardiac or vascular disease and 
the veteran has reported that he has not had any post-service 
treatment for hypertension.  

The Board also notes that the veteran testified that he was 
seen at the Charleston VAMC from the time of his discharge 
until approximately October 1981, and notes that these 
records have apparently not been sought.  However, the Board 
observes that the veteran testified that during the time of 
his treatment at the Charleston VAMC, his blood pressure 
readings continued to fluctuate as they had in service, and 
that he was unaware of any diagnosis of hypertension during 
that period.  The Board further acknowledges and the veteran 
has stated that his blood pressure readings have likely 
fluctuated from the time of his second period of service to 
the present time, as shown by the most recent clinical 
treatment records.  In any event, while such records could 
potentially satisfy the nexus requirement of a well-grounded 
claim as set forth above, in the absence of a current 
diagnosis of hypertension showing a current disability, it is 
not necessary to remand the case back to the RO in order to 
obtain those treatment records.  

In addition, lay statements and testimony by the veteran that 
he currently suffers from hypertension do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include a medical diagnosis or opinion as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  What 
is missing in this case is medical evidence, such as a 
medical opinion, supported by evidence and a plausible 
rationale, that the veteran currently has hypertension.  
Absent such an opinion, his claim is not well grounded, and 
must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for 
hypertension.  The Board has not been made aware of any 
additional evidence which is available which could serve to 
well ground the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for hypertension.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

